DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		
Response to Amendment
This action is responsive to amendments and remarks filed on 11 January 2021. Claims 1-5, 7-18 and 20-22 are pending in the application. Claims 1-4, 7-10 and 15-18 are amended; claims 21-22 are new; and claims 6 and 19 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-10, 12, 15, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US 2016/0050150 A1) in view of Vicat-Blanc et al. (US 2014/0215058 A1).

Regarding claims 1, 8 and 15, Venketesan discloses a method, apparatus and computer program product for performing the method of handling congestion of data transmission ([0100]-[0101]), comprising: 
determining, by a system comprising a processor, whether congestion caused by a plurality of storage nodes occurs at a first port of a switch (Figs. 4A and 4B Source 402A and 402B, Switch A 408A and port P:5, Destination 406, [0014]-[0016] disclosing the source and destinations are servers which are seen by examiner as corresponding to the claimed storage nodes; Fig. 1, Switch comprising Switch Operating System (SOS) 110, [0118] disclosing the switch has a processor, [0101]; Fig. 3, Step 322, [0057], [0079] disclosing the SOS determining the egress port P:5 has congestion), 
the first port being connected to a first storage node, the plurality of storage nodes transmitting data to the first storage node via the first port of the switch ([0078] disclosing the sources have the same destination (i.e. first storage node); Fig. 4B, Flow 1 and Flow 2; [0017] disclosing the flow involves packets travelling from the source to the destination); 
in response to determining that the congestion occurs at the first port, selecting, by the system, at least a second storage node from the plurality of storage nodes; and updating, by the system, configuration of a data transmission path for the second storage node (Figs. 4B and 4C; [0081]-[0084] disclosing flows are identified by the Source ID and egress port and the flow associated with source B is selected by the SOS to be sent via egress port P:8) to route the data transmission path through a direct connection between the second storage node and the first storage node that bypasses the first port, the direct connection omitting routing the data transmission path through the switch or through a second switch (This is recited as a feature of intended use or a result achieved by he and not considered limiting to the claims; however, Venkatesan discloses the same intended use; Figs. 4C and 4D, [0086]; Fig. 1, [0017] disclosing a single switch embodiment each egress port providing a direct connection to the destination).
Venkatesan does not expressly disclose the following; however, Vicat-Blanc discloses receiving, by a system comprising a processor, transmission control information that is sent from a plurality of storage nodes, the transmission control information being separate from data transmitted according to a corresponding transmission control protocol, the transmission control information identifying statistics about performance of transmitting the data (Fig. 3, [0049] disclosing a source of flow data can be instrumented to generate flow and path characterization metrics which can be published; Fig. 4, [0053]-[0056] disclosing how the source is instrumented to collect assorted TCP flow metrics; [0066]-[0067] disclosing the sources (e.g. resources) collect flow data the measurement software on each of the resources send the data to core 804 for processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Venkatesan with the teaching of Vicat-Blanc because the teaching lies therein that use of TCP variables can be used to detect congestion within a path which otherwise would be costly ([0041]-[0046]).

Regarding claim 2, Venkatesan in view of Vicat-Blanc further suggests the method of claim 1, wherein the determining whether the congestion occurs at the first port comprises: 
determining whether a packet loss occurs at the first port based on an operation parameter of the first port (Venkatesan: [0057] disclosing latency of the port indicates congestion); and 
in response to the transmission control information indicating a delay in data transmission at at least one storage node from the plurality of storage nodes, determining that the congestion occurs at the first port (Vicat-Blanc: [0046] TPC Variables can be used to detect congestion; [0047] disclosing a bottleneck is a point at which activity is slowed down creating congestion; [0059] disclosing a flow with high latency indicates a bottleneck or congestion event).  

Regarding claim 3,Venkatesan in view of Vicat-Blanc discloses the method of claim 2, wherein the transmission control information comprises a congestion window for the at least one storage node (Vicat-Blanc: [0056]), and wherein the determining that the congestion occurs at the first port comprises: in response to the congestion window being reduced, determining that the congestion occurs at the first port (Vicat-Blanc: [0048] disclosing congestion materializes as a reduction of the congestion window).  

Regarding claim 5, Venkatesan discloses the method of claim 1, wherein the updating the configuration comprises: 
selecting a second port from a plurality of ports of the switch based on resource usage of the plurality of ports, the second port being connected to the first storage node and being different from the first port ([0059]); 
deactivating a connection of the second storage node to the first port; and activating a connection of the second storage node to the second port (Fig. 4B and 4C; [0060] and [0084]), 
such that the second storage node transmits data to the first storage node via the second port (This is a feature of intended use and not considered limiting to the claims; however, Venkatesan discloses the same intended use; Figs. 4C and 4D, [0086]).

Regarding claims 9-10 and 12, the claims are directed towards the apparatus which performs the method of claims 2-3 and 5; therefore, claims 9-10 and 12 are rejected on the grounds presented above for claims 2-3 and 5.

Regarding claim 18, the claim is directed towards a computer program product executable to perform the method of claim 5; therefore, claim 18 is rejected on the grounds presented above for claim 5.

Regarding claim 21, Vicat-Blanc further discloses the method of claim 1, further comprising: storing, by the system, the transmission control information as time-series data (Vicat-Blanc: [0057]).

Regarding claim 22, Vicat-Blanc further discloses the non-transitory computer readable medium of claim 15, wherein the operations further comprise: storing the transmission control information as time-series data (Vicat-Blanc: [0057]).

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US 2016/0050150 A1) in view of Vicat-Blanc et al. (US 2014/0215058 A1) in view of Shen et al. (US 2018/0069795 A1).

Regarding claim 4, Venkatesan in view of Vicat-Blanc discloses the method of claim 1, wherein the selecting at least the second storage node from the plurality of storage nodes comprises: 
determining data traffic transmitted from each of the plurality of storage nodes; and identifying the flow with the highest data traffic (Venkatesan:  [0061]-[0074] disclosing a weighted average is calculated for the flows from each of the plurality of storage nodes; Vicat-Blanc: [0062] disclosing determining the flow with max throughput or max activity; [0048]); and 
selecting, from the plurality of storage nodes, a storage node with an elephant flow as the second storage node ([0067] the historical flow rate of flow 1 is 0.56 KB/second at the fourth iteration of the weighted average window; [0073] the historical flow rate of flow 2 is 0.58 KB/second at the fourth iteration of the weighted average window; [0081]-[0084] disclosing flow 2 associated with source node 402 B is selected to be routed to a different egress port P:8 because flow 1 and flow 2 are elephant flows and therefore the cause of the congestion); but, the cited prior does not disclose the following.
However, Shen discloses selecting the highest data traffic ([0122] disclosing the switch selecting the flow that is the largest to move to a different path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move the flow with the highest traffic as taught by Shen because Shen indicates this can improve network utilization of a data center ([0005]).

Regarding claim 11, the claim is directed towards the apparatus which performs the method of claim 4; therefore, claim 11 is rejected on the grounds presented above for claim 4.

Regarding claim 17, the claim is directed towards a computer program product executable to perform the method of claim 4; therefore, claim 17 is rejected on the grounds presented above for claim 4.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US 2016/0050150 A1) in view of Vicat-Blanc et al. (US 2014/0215058 A1) in view of Matsuoka (US 2015/0281086 A1).

Regarding claim 7, Venkatesan in view of Vicat-Blanc discloses the method of claim 1; but, does not disclose the following. However, Matsuoka discloses wherein the updating the configuration comprises: 
routing the data transmission from the second storage node to a third storage node of the plurality of storage nodes via a first direct connection, and from the third storage node to the first storage node via a second direct connection (Fig. 2, [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Venkatesan with Matsuoka because this allows for avoiding bottlenecks by using resources that are less limited ([0012]).

Regarding claim 14, Venkatesan in view of Vicat-Blanc discloses the electronic device of claim 8; but, does not disclose the following. However, Matsuoka discloses wherein the updating the configuration comprises: in response to a first direct connection existing between the first storage node and a third storage node and a second direct connection existing between the second storage node and the third storage node, deactivating a connection between the second storage node and the switch; and activating the first direct connection and the second direct connection, such that the third storage node relays data from the second storage node to the first storage node (Fig. 2, [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Venkatesan with Matsuoka because this allows for avoiding bottlenecks by using resources that are less limited ([0012]).

Regarding claim 20, Venkatesan in view of Vicat-Blanc discloses the non-transitory computer readable medium program product of claim 15, wherein the updating the configuration comprises: in response to a first direct connection existing between the first storage node and a third storage node and a second direct connection existing between the second storage node and the third storage node, deactivating a connection between the second storage node and the switch; and activating the first direct connection and the second direct connection, such that the third storage node relays data from the second storage node to the first storage node(Fig. 2, [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Venkatesan with Matsuoka because this allows for avoiding bottlenecks by using resources that are less limited ([0012]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US 2016/0050150 A1) in view of Vicat-Blanc et al. (US 2014/0215058 A1) in view of Abts et al. (U.S. Patent No. 9,705,798 B1)

Regarding claim 13, Venkatesan in view of Vicat-Blanc discloses the electronic device of claim 8; but does not disclose the following. However, Abts discloses wherein the updating the configuration comprises: in response to a direct connection existing between the first storage node and the second storage node, deactivating a connection between the second storage node and the switch; and activating the direct connection between the second storage node and the first storage node, such that the second storage node transmits data to the first storage node directly (Fig. 2A, Col. 2, line 66 – Col. 3, line 25 disclosing an indirect generalized hypercube network (IGHN) in which the servers (i.e. storage nodes) in a group of servers have direct connections to peer servers and the servers in the group of servers act as a virtual switch; Col. 1, lines 8-24 the upper layers of the fat tree are unable to accommodate the traffic is the reason for using the IGHN; Fig. 1, direct link between Server 160(a,x) and Server 160(e,x)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Venkatesan to include the IGHN topology of Abts to provide a more flexible system when faced with congestion in the fat tree topology. Further, when Venkatesan and Abts are viewed together one of ordinary skill would see the benefits of  allowing the techniques to work together to provide for selecting the optimal path either via the fat tree or the IGHN in order to adapt the network paths because congestion is dynamic in nature and one of ordinary skill in the art would have found a reasonable expectation of success in applying techniques to deliver packets via different ports of a switch as taught by Venkatesan when the congestion was high in the IGHN and sending packets via the IGHN when congestion when the fat tree is over-subscribed as taught by Abts (Col. 1, lines 8-24).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US 2016/0050150 A1) in view of Vicat-Blanc et al. (US 2014/0215058 A1) in view of Amit et al. (US 2017/0093668 A1).

Regarding claim 16, Venkatesan in view of Vicat-Blanc discloses the non-transitory computer readable medium program product of claim 15, wherein the determining whether the congestion occurs at the first port comprises: 
determining whether a packet loss occurs at the first port based on an operation parameter of the first port (Venkatesan: [0057] disclosing latency of the port indicates congestion); and 
in response to the information indicating a delay in data transmission at at least one storage node from the plurality of storage nodes, determining that the congestion occurs at the first port  (Vicat-Blanc: [0046] TPC Variables can be used to detect congestion; [0047] disclosing a bottleneck is a point at which activity is slowed down creating congestion; [0059] disclosing a flow with high latency indicates a bottleneck or congestion event), 
wherein the information comprises a congestion window for the at least one storage node (Vicat-Blanc: [0056]), and wherein the determining that the congestion occurs at the first port comprises: 
in response to the congestion window being reduced, determining that the congestion occurs at the first port (Vicat-Blanc: [0048] disclosing congestion materializes as a reduction of the congestion window); but,
the cited prior art does not disclose the following.
However, Amit discloses in response to determining that the packet loss occurs, obtaining information on transmission control of the plurality of storage nodes ([0029], [0037] and [0048]-[0049] disclosing monitoring application detects packet losses above a threshold and in response the monitoring application applies heuristics to the collected network statistics such as window sizes from all of the storage nodes to determine the cause of the degradation which implicitly includes obtaining said collected statistics in computer implementations (e.g. processor obtaining the statistics from memory)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teaching in Amit to determine the flows of Venkatesan were causing congestion at the first port because Amit teaches it is necessary to measure the network traffic to determine causes of congestion and attack those problems specifically ([0002]).




Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s amendment has effectively overcome the rejection of claims 15-20 under 35 U.S.C. § 101; therefore, said rejection has been withdrawn.

Claim Rejections - 35 USC § 102/103
Applicant's arguments filed 11 January 2021, hereafter “remarks”, have been fully considered but they are not persuasive. 
Applicant argues the references of record do not disclose the feature “updating, by the system, configuration of a data transmission path for the second storage node to route the data transmission path through a direct connection between the second storage node and the first storage node that bypasses the first port, the direct connection omitting routing the data transmission path through the switch or through a second switch.” (See remarks pp 10-13). Examiner respectfully disagrees. The feature, “to route the data transmission path through a direct connection between the second storage node and the first storage node that bypasses the first port, the direct connection omitting routing the data transmission path through the switch or through a second switch” is recited as a feature of intended use or an result achieved; as opposed to, a positively recited feature. Such statements fail to limit the scope of the invention and a method that satisfies the positively recited feature, “updating, by the system, configuration of a data transmission path for the second storage node…”, as the teaching in Venkatesan satisfies (See: Figs. 4B and 4C; [0081]-[0084] disclosing flows are identified by the Source ID and egress port and the flow associated with source B is selected by the SOS to be sent via egress port P:8) is necessarily capable of achieving the same result. Further, even of the feature, “to route the data transmission path through a direct connection between the second storage node and the first storage node that bypasses the first port, the direct connection omitting routing the data transmission path through the switch or through a second switch” was amended to be positively recited, Venkatesan contemplates a single switch between the source and destination with a plurality of egress ports (See: Fig. 1, [0017]). As such, when the techniques for updating the configuration are applied to the single switch embodiment, the bypassing of the first port would be achieved by routing data via a second port of the switch to the destination without routing through a second switch.
Applicant’s arguments with respect to other amended claim features have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461